CONFIDENTIAL & PROPRIETARY
EXECUTION VERSION






--------------------------------------------------------------------------------

This exempted limited partnership is the general partner of the Fund (as defined
herein) and its parallel funds and earns the “carried interest” on the Fund’s
profits.

--------------------------------------------------------------------------------



                                                    








APOLLO EPF ADVISORS II, L.P.










FIRST AMENDED AND RESTATED EXEMPTED LIMITED PARTNERSHIP AGREEMENT














Dated April 9, 2012
and agreed as amongst the parties hereto to be of effect from March 1, 2012




                                                    




THE TRANSFER OF THE LIMITED PARTNERSHIP INTERESTS
CONSTITUTED BY THIS AGREEMENT
IS RESTRICTED AS DESCRIBED HEREIN.










TABLE OF CONTENTS


Page


ARTICLE 1 DEFINITIONS    1
ARTICLE 2 FORMATION AND ORGANIZATION    7
Section 2.1    Continuation    7
Section 2.2    Name    7
Section 2.3    Organizational Certificates and Other Filings    7
Section 2.4    Offices    7
Section 2.5    Term of Partnership    8
Section 2.6    Purpose of the Partnership    8
Section 2.7    Actions by Partnership    9
Section 2.8    Continuation and/or Admission of Partners    9
ARTICLE 3 CAPITAL    9
Section 3.1    Contributions to Capital    9
Section 3.2    Rights of Partners in Capital    10
Section 3.3    Capital Accounts    10
Section 3.4    Allocation of Profit and Loss    11
Section 3.5    Tax Allocations    12
Section 3.6    Reserves; Adjustments for Certain Future Events    12
Section 3.7    Finality and Binding Effect of General Partner’s
Determinations    13
Section 3.8    Alternative GP Vehicles    13
ARTICLE 4 DISTRIBUTIONS    14
Section 4.1    Distributions    14
Section 4.2    Withholding of Certain Amounts    15
Section 4.3    Limitation on Distributions    15
ARTICLE 5 MANAGEMENT    15
Section 5.1    Rights and Powers of the General Partner    15
Section 5.2    Delegation of Duties    16
Section 5.3    Transactions with Affiliates    18
Section 5.4    Expenses    18
Section 5.5    Rights of Limited Partners    18
Section 5.6    Other Activities of Partners    18
Section 5.7    Duty of Care; Indemnification    19
ARTICLE 6 ADMISSIONS, TRANSFERS AND WITHDRAWALS    21
Section 6.1    Admission of Additional Limited Partners; Effect on Points    21
Section 6.2    Admission of Additional General Partner    22
Section 6.3    Transfer of Interests of Limited Partners    22
Section 6.4    Withdrawal of Partners    23
Section 6.5    Pledges    24
ARTICLE 7 ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS AND RETIREMENT OF
PARTNERS    24
Section 7.1    Allocation of Points    24
Section 7.2    Retirement of Partner    25
Section 7.3    Effect of Retirement on Points    25
ARTICLE 8 DISSOLUTION AND LIQUIDATION    26
Section 8.1    Liquidation and Dissolution of Partnership    26
ARTICLE 9 GENERAL PROVISIONS    27
Section 9.1    Amendment of Partnership Agreement    27
Section 9.2    Special Power-of-Attorney    28
Section 9.3    Notices    30
Section 9.4    Agreement Binding Upon Successors and Assigns    30
Section 9.5    Merger, Consolidation, etc.    30
Section 9.6    Governing Law    31
Section 9.7    Termination of Right of Action    31
Section 9.8    Confidentiality    31
Section 9.9    Not for Benefit of Creditors    32
Section 9.10    Reports    32
Section 9.11    Filings    32
Section 9.12    Headings, Gender, Etc.    32






FIRST AMENDED AND RESTATED
EXEMPTED LIMITED PARTNERSHIP AGREEMENT
OF


APOLLO EPF ADVISORS II, L.P.




This First Amended and Restated Agreement of Exempted Limited Partnership (this
“Agreement”) of Apollo EPF Advisors II, L.P., a Cayman Islands exempted limited
partnership (the “Partnership”), is dated April 9, 2012 and agreed as amongst
the parties hereto to be of effect from March 1, 2012, and entered into by and
among Apollo EPF Capital Management, Limited, a Cayman Islands exempted company,
as the sole general partner of the Partnership (the “General Partner”), APH (as
defined herein), the Carry Plan Entities (as defined herein) and those Persons
(as defined herein) party hereto or who are subsequently admitted pursuant to
the terms hereof and whose names and business addresses are listed from time to
time as limited partners on the Register of Partnership Interests (as defined
herein) as limited partners (together, the “Limited Partners”).


W I T N E S S E T H :


WHEREAS, the Partnership was formed pursuant to an Initial Exempted Limited
Partnership Agreement of the Partnership, dated May 10, 2011 (the “Original
Agreement”), entered into between the General Partner and Apollo Principal
Holdings IV, L.P. and registered as an exempted limited partnership under the
Partnership Law (as defined herein) on May 11, 2011;
WHEREAS, with effect from August 2, 2011, Apollo Principal Holdings IV, L.P.
transferred its entire interest as a Limited Partner to APH Holdings (DC), L.P.;
and
WHEREAS, the parties wish to amend and restate the Original Agreement in its
entirety in connection with the admission of the Carry Plan Entities as
additional Limited Partners.
NOW, THEREFORE, in consideration of the mutual promises and agreements herein
made and intending to be legally bound hereby, the parties hereto hereby agree
to amend and restate the Original Agreement in its entirety to read as follows:
ARTICLE 1
DEFINITIONS
“Affiliate” means with respect to any Person any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
“AGM” means, with reference to any individual Limited Partner, Apollo Global
Management LLC, a Delaware limited liability company, and any Affiliate that
employs such individual to perform services relating to the Fund.
“Agreement” means this First Amended and Restated Exempted Limited Partnership
Agreement of the Partnership, as amended or supplemented from time to time.
“Alternative GP Vehicle” has the meaning ascribed to that term in Section 3.8.
“APH” means APH Holdings (DC), L.P., a Cayman Islands exempted limited
partnership, in its capacity as a Limited Partner.
“Capital Account” means with respect to each Partner the capital account
established and maintained on behalf of such Partner as described in Section
3.3.
“Capital Loss” means, for each Fund with respect to any Fiscal Year, the portion
of any Net Loss and any Portfolio Investment Loss allocable to the Partnership,
but only to the extent such allocation is made by such Fund to the Partnership
in proportion to the Partnership’s capital contribution to such Fund, as
determined pursuant to the Fund LP Agreement.
“Capital Profit” means, for each Fund with respect to any Fiscal Year, the
portion of any Net Income and any Portfolio Investment Gain allocable to the
Partnership, but only to the extent such allocation is made by such Fund to the
Partnership in proportion to the Partnership’s capital contribution to such
Fund, as determined pursuant to the Fund LP Agreement.
“Carry Plan Entity” means each of EPF II Team Carry Plan, L.P., a Marshall
Islands limited partnership, and Lapithus EPF II Team Carry Plan, L.P., a
Marshall Islands limited partnership.
“Carry Plan Entity Point” means, with respect to each Carry Plan Entity, a
“Point” (as defined in the Carry Plan Entity LP Agreement of each Carry Plan
Entity) issued by the Carry Plan Entity to a limited partner thereof.
“Carry Plan Entity LP Agreement” of the limited partnership agreement of each
Carry Plan Entity.
“Clawback Payment” means any payment required to be made by the Partnership to
any Fund pursuant to Section 10.3 of the Fund LP Agreement of such Fund.
“Clawback Share” means, with respect to any Limited Partner and any Clawback
Payment, a portion of such Clawback Payment equal to (a) the cumulative amount
distributed to such Limited Partner prior to the time of determination of
Operating Profit attributable to the Fund to which the Clawback Payment is
required to be made, divided by (b) the cumulative amount so distributed to all
Partners with respect to such Operating Profit attributable to such Fund.
“Co-Investors (A)” means Apollo EPF Co-Investors II (A), L.P., a Cayman Islands
exempted limited partnership.
“Code” means the United States Internal Revenue Code of 1986, as amended and as
hereafter amended, or any successor law.
“Confidential Information” means information that has not been made publicly
available by or with the permission of the General Partner and that is obtained
or learned by a Limited Partner as a result of or in connection with his
association with the Partnership or any of its Affiliates concerning the
business, affairs or activities of the Partnership, any of its Affiliates or any
of the Portfolio Investments, including, without limitation, models, codes,
client information (including client identity and contacts, client lists, client
financial or personal information), financial data, know-how, computer software
and related documentation, trade secrets, and other forms of sensitive or
valuable non-public information obtained or learned by the Limited Partner as a
result of such Limited Partner’s participation in the Partnership. For the
avoidance of doubt, Confidential Information does not include information
concerning non-proprietary business or investment practices, methods or
relationships customarily employed or entered into by comparable business
enterprises
“Covered Person” has the meaning ascribed to that term in Section 5.7.
“Disability” has the meaning ascribed to that term in the Apollo Global
Management LLC 2007 Omnibus Equity Incentive Plan.
“EPF II” means Apollo European Principal Finance Fund II (Dollar A), L.P., a
Cayman Islands exempted limited partnership, and any successor thereto, to the
extent the context so requires.
“Final Adjudication” has the meaning ascribed to that term in Section 5.7.
“Fiscal Year” means, with respect to a year, the period commencing on January 1
of such year and ending on December 31 of such year (or on the date of a final
distribution pursuant to Section 8.1(a)), unless the General Partner shall elect
another fiscal year for the Partnership which is a permissible taxable year
under the Code.
“Fund” means each of EPF II, each “Parallel Fund” within the meaning of the Fund
LP Agreement of EPF II and any “master” partnership or similar vehicle in which
any such entity is the sole or principal investor. Such term also includes each
alternative investment vehicle created by EPF II and/or any such Parallel Fund
or master , to the extent the context so requires. As of the date hereof, the
Funds are EPF II, Apollo European Principal Finance Fund II (Euro A), L.P., a
Cayman Islands exempted limited partnership, Apollo European Principal Finance
Fund II (Dollar B), L.P., a Cayman Islands exempted limited partnership, Apollo
European Principal Finance Fund II (Master Dollar B), L.P., a Cayman Islands
exempted limited partnership, Apollo European Principal Finance Fund II (Euro
B), L.P., a Cayman Islands exempted limited partnership, and Apollo European
Principal Finance Fund II (Master Euro B), L.P., a Cayman Islands exempted
limited partnership.
“Fund General Partner” means the Partnership in its capacity as a general
partner of any of the Funds pursuant to the Fund LP Agreements.
“Fund LP Agreement” means the limited partnership agreement of any of the Funds,
as amended from time to time, and, to the extent the context so requires, the
corresponding constituent agreement, certificate or other document governing
each such Fund.
“General Partner” means EPF Capital Management, Limited, a Cayman Islands
exempted company, in its capacity as general partner of the Partnership or any
successor to the business of the General Partner in its capacity as general
partner of the Partnership.
“Investment Committee” means the committee constituted pursuant to the limited
partnership agreement of the Management Company, as amended from time to time.
“Limited Partner” means any Person admitted as a limited partner to the
Partnership in accordance with this Agreement, including any Retired Partner,
until such Person is withdrawn entirely as a limited partner of the Partnership
in accordance with the terms hereof, in his capacity as a limited partner of the
Partnership. All references herein to a Limited Partner shall be construed as
referring collectively to such Limited Partner and to each Related Party of such
Limited Partner (and to each Person of which such Limited Partner is a Related
Party) that also is or that previously was a Limited Partner, except to the
extent that the General Partner determines that the context does not require
such interpretation as between such Limited Partner and his Related Parties. For
purposes of the Partnership Law, all Limited Partners shall be considered a
single class or group and only those Persons who are recorded, from time to
time, on the Register of Partnership Interests shall be deemed to be a limited
partner of the Partnership.
“Management Company” has the meaning ascribed to that term in each of the Fund
LP Agreements.
“Net Income” has the meaning ascribed to that term in each of the Fund LP
Agreements.
“Net Loss” has the meaning ascribed to that term in each of the Fund LP
Agreements.
“Operating Loss” means, with respect to any Fiscal Year, any net loss of the
Partnership, adjusted to exclude (a) any Capital Profit or Capital Loss and (b)
the effect of any reorganization, restructuring or other capital transaction
proceeds derived by the Partnership. To the extent derived from any Fund, any
items of income, gain, loss, deduction and credit shall be determined in
accordance with the same accounting policies, principles and procedures
applicable to the determination by the relevant Fund, and any items not derived
from a Fund shall be determined in accordance with the accounting policies,
principles and procedures used by the Partnership for United States federal
income tax purposes.
“Operating Profit” means, with respect to any Fiscal Year, any net income of the
Partnership, adjusted to exclude (a) any Capital Profit or Capital Loss and (b)
the effect of any reorganization, restructuring or other capital transaction
proceeds derived by the Partnership. To the extent derived from any Fund, any
items of income, gain, loss, deduction and credit shall be determined in
accordance with the same accounting policies, principles and procedures
applicable to the determination by the relevant Fund, and any items not derived
from a Fund shall be determined in accordance with the accounting policies,
principles and procedures used by the Partnership for United States federal
income tax purposes.
“Partner” means the General Partner or any of the Limited Partners, and
“Partners” means the General Partner and all of the Limited Partners.
“Partnership” means the exempted limited partnership continued pursuant to this
Agreement.
“Partnership Law” means the Exempted Limited Partnership Law (as amended) of the
Cayman Islands, as amended from time to time and any successor law thereto.
“Permanent Disability” means a Disability that continues for (a) periods
aggregating at least 24 months during any period of 48 consecutive months or (b)
such shorter period as the General Partner may determine.
“Person” means any individual, partnership (whether or not having separate legal
personality), corporation, limited liability company, joint venture, joint stock
company, unincorporated organization or association, trust (including the
trustees thereof, in their capacity as such), government, governmental agency,
political subdivision of any government, or other entity.
“Point” means a share of Operating Profit or Operating Loss. The aggregate
number of Points available for assignment to all Partners initially shall be
2,000 and shall be subject to adjustment from time to time as provided herein.
“Points Percentage” with respect to any Partner or group of Partners means the
percentage determined by dividing the number of Points held by such Partner or
group of Partners by the total number of outstanding Points.
“Portfolio Investment” has the meaning ascribed to that term in each of the Fund
LP Agreements.
“Portfolio Investment Gain” has the meaning ascribed to that term in each of the
Fund LP Agreements.
“Portfolio Investment Loss” has the meaning ascribed to that term in each of the
Fund LP Agreements.
“Reference Rate” means the interest rate described in Section 3.1(c) (or the
corresponding provision) of each of the Fund LP Agreements.
“Register of Partnership Interests” means the register of partnership interests
for the Partnership, recording, as the Partnership Law may require from time to
time, the names of each of the Partners, their Capital Commitments, the date and
amount of their Capital Contributions including the return of any amounts, and
their business addresses, maintained by the General Partner (or its designee) in
the books and records of the Partnership.
“Registrar” means the Cayman Islands Registrar of Exempted Limited Partnerships
appointed pursuant to Section 8 of the Partnership Law.
“Related Party” means, with respect to any Limited Partner:
(a)    any spouse, child, parent or other lineal descendant of such Limited
Partner or such Limited Partner’s parent, or any natural Person who occupies the
same principal residence as the Limited Partner;
(b)    any trust or estate in which the Limited Partner and any Related Party or
Related Parties (other than such trust or estate) collectively have more than 80
percent of the beneficial interests (excluding contingent and charitable
interests);
(c)    any entity of which the Limited Partner and any Related Party or Related
Parties (other than such entity) collectively are beneficial owners of more than
80 percent of the equity interest; and
(d)    any Person with respect to whom such Limited Partner is a Related Party.
“Required Voting Partners” means, at any time, APH and EPF II Team Carry Plan,
L.P. acting with the consent of its “Required Voting Partners” as defined in its
Cary Plan Entity LP Agreement.
“Retired Partner” means any Limited Partner who has become a retired partner in
accordance with or pursuant to Section 7.2.
“Retirement Date” means, with respect to any Limited Partner, the date as of
which such Person becomes a Retired Partner.
“Team Member” has the meaning ascribed to that term in Section 6.1(c).
“Transfer” means any direct or indirect sale, exchange, transfer, assignment or
other disposition by a Partner of any or all of his interest in the Partnership
(whether respecting, for example, economic rights only or all the rights
associated with the interest) to another Person, whether voluntary or
involuntary.
“United States” or “U.S.” means the United States of America.
“Vested Points” means, with respect to any Retired Partner, the product of such
Retired Partner’s Points as of such Retired Partner’s Retirement Date multiplied
by such Retired Partner’s Vesting Percentage at such time.
“Vesting Percentage” means, with respect to any Retired Partner: …
(a)    
“Winding-Up Event” has the meaning given to that term in Section 2.5 of this
Agreement.
ARTICLE 2    
FORMATION AND ORGANIZATION
Section 2.1    Continuation
The parties hereto agree to continue the Partnership as an exempted limited
partnership pursuant to the Partnership Law on the terms of this Agreement.
Section 2.2    Name
The name of the Partnership continued hereby shall be “Apollo EPF Advisors II,
L.P.”. The General Partner is authorized to make any variations in the
Partnership’s name which the General Partner may deem necessary or advisable to
comply with the laws of any jurisdiction in which the Partnership may operate
(other than any variation which references the name of any Limited Partner
without the prior consent of such Limited Partner); provided that such name
shall contain the words “Limited Partnership”, the abbreviation “L.P.” or the
designation “LP” as required by the Partnership Law. The General Partner shall
file a statement in accordance with Section 10 of the Partnership Law with the
Registrar and provide written notice to each Limited Partner of any change in
the name of the Partnership.
Section 2.3    Organizational Certificates and Other Filings
If requested by the General Partner, the Limited Partners shall immediately
execute all certificates and other documents, and any amendments or renewals of
such certificates and other documents as thereafter required, consistent with
the terms of this Agreement necessary for the General Partner to accomplish all
filing, recording, publishing and other acts as may be appropriate to comply
with all requirements for (a) the continuation and operation of the Partnership
as an exempted limited partnership under the laws of the Cayman Islands, (b) if
the General Partner deems it advisable, the operation of the Partnership as a
limited partnership, or partnership in which the Limited Partners have limited
liability, in all jurisdictions where the Partnership proposes to operate and
(c) all other filings required to be made by the Partnership.
Section 2.4    Offices
(a)    The Partnership shall maintain its principal office, and may maintain one
or more additional offices, at such place or places as the General Partner may
from time to time determine.
(b)    The General Partner shall arrange for the Partnership to have and
maintain in the Cayman Islands, at the expense of the Partnership, a registered
office and registered agent for service of process on the Partnership as
required by the Partnership Law.
Section 2.5    Term of Partnership
The term of the Partnership commenced at the time of its registration as an
exempted limited partnership under the Partnership Law and shall continue until
the first to occur of any of the following events (each a “Winding-Up Event”):
(i)    the dissolution (without continuation) of all of the Funds; or
(ii)    at any time there are no Limited Partners; or
(iii)    upon any event that results in the General Partner ceasing to be a
general partner of the Partnership pursuant to Section 15(5)(a), (b) or (c) of
the Partnership Law, provided that the Partnership shall not be dissolved and
required to be wound up in connection with any such event if (A) at the time of
the occurrence of such event there is at least one remaining qualifying general
partner of the Partnership who is hereby authorized to and does carry on the
business of the Partnership, or (B) within 90 days after notice of the
occurrence of such event, a majority of the Limited Partners agree in writing or
vote to continue the business of the Partnership and to the appointment,
effective from the date of such event, if required, of one or more additional
general partners of the Partnership; or
(iv)    an order of any court of the Cayman Islands, pursuant to the Partnership
Law, for the winding up and dissolution of the Partnership.
(b)    The parties agree that irreparable damage would be done to the goodwill
and reputation of the Partners if any Limited Partner should bring an action for
the winding up of the Partnership. Care has been taken in this Agreement to
provide for fair and just payment in liquidation of the interests of all
Partners. Accordingly, to the fullest extent permitted by law, each Limited
Partner hereby undertakes and agrees and further waives and renounces its right
to seek the appointment of a liquidator for the Partnership, except as expressly
provided herein. Further the provisions of Section 15(2), 15(6) and 15(7) of the
Partnership Law shall not apply to the Partnership.
Section 2.6    Purpose of the Partnership
The principal purpose of the Partnership is to act as the sole general partner
or as the managing general partner (as the case may be) of each of the Funds
pursuant to their respective Fund LP Agreements and to undertake such related
and incidental activities and execute and deliver such related documents
necessary or incidental thereto. The purpose of the Partnership shall be limited
to serving as a general partner of direct investment funds, including any of
their Affiliates, and the provision of investment management and advisory
services.
Section 2.7    Actions by Partnership
The Partnership may execute, deliver and perform, and the General Partner may
execute and deliver, all contracts, agreements and other undertakings, and
engage in all activities and transactions as may in the opinion of the General
Partner be necessary or advisable to carry out the objects and purposes of the
Partnership, without the approval or vote of any Limited Partner.
Section 2.8    Continuation and/or Admission of Partners
On the date hereof, the Persons whose names are set forth on the Register of
Partnership Interests as “Limited Partners” shall be admitted to the Partnership
or shall continue, as the case may be, as limited partners of the Partnership
upon their execution of this Agreement, or of a deed of adherence to this
Agreement, or such other instrument evidencing, to the satisfaction of the
General Partner, such Limited Partner’s intent to become a Limited Partner of
the Partnership and to adhere to and be bound by the provisions of this
Agreement. The General Partner agrees to continue as the General Partner of the
Partnership upon its execution of this Agreement.
ARTICLE 3    
CAPITAL
Section 3.1    Contributions to Capital
(a)    Any required contribution of a Limited Partner to the capital of the
Partnership shall be as set forth on the Register of Partnership Interests.
Contributions to the capital of the Partnership shall be made on the date of
admission of such Limited Partner as a limited partner of the Partnership and on
each such other date as may be specified by the General Partner. Except as
otherwise permitted by the General Partner, all contributions to the capital of
the Partnership by each Limited Partner shall be payable exclusively in cash.
(b)    APH shall make capital contributions from time to time to the extent
necessary to ensure that the Partnership meets its obligations to make
contributions of capital to each of the Funds.
(c)    No Partner shall be obligated, nor shall any Partner have any right, to
make any contribution to the capital of the Partnership other than as specified
in this Section 3.1. No Limited Partner shall be obligated to restore any
deficit balance in his Capital Account.
(d)    To the extent, if any, that at the time of the Final Distribution (as
defined in each of the Fund LP Agreements), it is determined that the
Partnership, as a general partner of each of the Funds, is required to make any
Clawback Payment with respect to any of the Funds, each Limited Partner shall be
required to participate in such payment and contribute to the Partnership for
ultimate distribution to the limited partners of the relevant Fund an amount
equal to such Limited Partner’s Clawback Share of any Clawback Payment, but not
in any event in excess of the cumulative amount theretofore distributed to such
Limited Partner with respect to the Operating Profit attributable to such Fund.
Section 3.2    Rights of Partners in Capital
(a)    No Partner shall be entitled to interest on his capital contributions to
the Partnership.
(b)    No Partner shall have the right to distributions or the return of any
contribution to the capital of the Partnership except (i) for distributions in
accordance with Section 4.1 or (ii) upon dissolution of the Partnership. The
entitlement to any such return at such time shall be limited to the value of the
Capital Account of the Partner. The General Partner shall not be liable for the
return of any such amounts.
Section 3.3    Capital Accounts
(c)    The Partnership shall maintain for each Partner a separate Capital
Account.
(d)    Each Partner’s Capital Account shall have an initial balance equal to the
amount of cash and the net value of any securities or other property
constituting such Partner’s initial contribution to the capital of the
Partnership.
(e)    Each Partner’s Capital Account shall be increased by the sum of:
(i)    the amount of cash and the net value of any securities or other property
constituting additional contributions by such Partner to the capital of the
Partnership permitted pursuant to Section 3.1, plus
(ii)    in the case of APH, any Capital Profit allocated to such Partner’s
Capital Account pursuant to Section 3.4, plus
(iii)    the portion of any Operating Profit allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus
(iv)    such Partner’s allocable share of any decreases in any reserves recorded
by the Partnership pursuant to Section 3.6 and any receipts determined to be
applicable to a prior period pursuant to Section 3.6(b), to the extent the
General Partner determines that, pursuant to any provision of this Agreement,
such item is to be credited to such Partner’s Capital Account on a basis which
is not in accordance with the current respective Points of all Partners.
(f)    Each Partner’s Capital Account shall be reduced by the sum of (without
duplication):
(i)    in the case of APH, any Capital Loss allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus
(ii)    the portion of any Operating Loss allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus
(iii)    the amount of any cash and the net value of any property distributed to
such Partner pursuant to Section 4.1 or 8.1 including any amount deducted
pursuant to Section 4.2 or 5.4 from any such amount distributed, plus
(iv)    any withholding taxes or other items payable by the Partnership and
allocated to such Partner pursuant to Section 5.4(b), any increases in any
reserves recorded by the Partnership pursuant to Section 3.6 and any payments
determined to be applicable to a prior period pursuant to Section 3.6(b), to the
extent the General Partner determines that, pursuant to any provision of this
Agreement, such item is to be charged to such Partner’s Capital Account on a
basis which is not in accordance with the current respective Points of all
Partners.
Section 3.4    Allocation of Profit and Loss
(c)    Allocations of Profit. Capital Profit and Operating Profit for any Fiscal
Year shall be allocated to the Partners:
(i)    first, to Partners to which Capital Loss and Operating Loss previously
have been allocated pursuant to Section 3.4(b), to the extent of and in
proportion to the amount of such losses;
(ii)    next, to the extent that the cumulative amount of distributions pursuant
to Article 4 (other than distributions representing a return of such Partners’
capital contributions) exceeds the cumulative amount of Capital Profit and
Operating Profit previously allocated to such Partners pursuant to Section
3.4(a), in the order that such distributions occurred; and
(iii)    thereafter, any remaining such Capital Profit and Operating Profit
shall be allocated among the Partners so as to produce Capital Accounts
(computed after taking into account any other Capital Profit and Operating
Profit or Capital Loss and Operating Loss for the Fiscal Year in which such
event occurred and all distributions pursuant to Article 4 with respect to such
Fiscal Year and after adding back each Partner’s share, if any, of Partner
Nonrecourse Debt Minimum Gain, as defined in Treasury Regulations Sections 1.704
- 2(b)(2) and 1.704 - 2(i), or Partnership Minimum Gain, as defined in Treasury
Regulations Sections 1.704 - 2(b)(2) and 1.704 - 2(d)) for the Partners such
that a distribution of an amount of cash equal to such Capital Account balances
in accordance with such Capital Account balances would be in the amounts,
sequence and priority set forth in Article 4.
(d)    Allocations of Losses. Subject to the limitation of Section 3.4(c),
Capital Loss for any Fiscal Year shall be allocated to APH, and Operating Loss
for any Fiscal Year shall be allocated among the Partners in proportion to their
respective Points as of the close of such Fiscal Year.
(e)    To the extent that the allocations of Capital Loss or Operating Loss
contemplated by Section 3.4(b) would cause the Capital Account of any Limited
Partner to be less than zero, such Capital Loss or Operating Loss shall to that
extent instead be allocated to and debited against the Capital Account of the
General Partner (or, at the direction of the General Partner, to those Limited
Partners who are members of the General Partner in proportion to their limited
liability company interests in the General Partner). Following any such
adjustment pursuant to Section 3.4(c) with respect to any Limited Partner, any
Capital Profit or Operating Profit for any subsequent Fiscal Year which would
otherwise be credited to the Capital Account of such Limited Partner pursuant to
Section 3.4(a) shall instead be credited to the Capital Account of the General
Partner (or relevant Limited Partners) until the cumulative amounts so credited
to the Capital Account of the General Partner (or relevant Limited Partners)
with respect to such Limited Partner pursuant to Section 3.4(c) is equal to the
cumulative amount debited against the Capital Account of the General Partner (or
relevant Limited Partners) with respect to such Limited Partner pursuant to
Section 3.4(c).
(f)    Each Limited Partner’s rights and entitlements as a Limited Partner are
limited to the rights to receive allocations and distributions of Capital Profit
and Operating Profit expressly conferred by this Agreement and any side letter
or similar agreement entered into pursuant to Section 9.1(b) and the other
rights expressly conferred by this Agreement and any such side letter or similar
agreement to the extent permitted, and save as otherwise expressly prohibited or
required, by the Partnership Law, and a Limited Partner shall not be entitled to
any other allocations, distributions or payments in respect of his interest, or
to have or exercise any other rights, privileges or powers.
Section 3.5    Tax Allocations
(a)    For United States federal, state and local income tax purposes,
Partnership income, gain, loss, deduction or credit (or any item thereof) for
each Fiscal Year shall be allocated to and among the Partners in order to
reflect the allocations of Capital Profit, Capital Loss, Operating Profit and
Operating Loss pursuant to the provisions of Section 3.4 for such Fiscal Year,
taking into account any variation between the adjusted tax basis and book value
of Partnership property in accordance with the principles of Section 704(c) of
the Code.
(b)    If any Partner or Partners are treated for United States federal income
tax purposes as realizing ordinary income because of receiving interests in the
Partnership (whether under Section 83 of the Code or under any similar provision
of any law, rule or regulation) and the Partnership is entitled to any
offsetting deduction (net of any income realized by the Partnership as a result
of such receipt), the Partnership’s net deduction shall be allocated to and
among the Partners in such manner as to offset, as nearly as possible, the
ordinary income realized by such Partner or Partners.
Section 3.6    Reserves; Adjustments for Certain Future Events
(a)    Appropriate reserves may be created, accrued and charged against the
Operating Profit or Operating Loss for contingent liabilities, if any, as of the
date any such contingent liability becomes known to the General Partner or as of
each other date as the General Partner deems appropriate, such reserves to be in
the amounts which the General Partner deems necessary or appropriate. The
General Partner may increase or reduce any such reserve from time to time by
such amounts as the General Partner deems necessary or appropriate. The amount
of any such reserve, or any increase or decrease therein, shall be
proportionately charged or credited, as appropriate, to the Capital Accounts of
those parties who are Partners at the time when such reserve is created,
increased or decreased, as the case may be, in proportion to their respective
Points at such time; provided that, if any individual reserve item, as adjusted
by any increase therein, exceeds the lesser of $500,000 or one percent of the
aggregate value of the Capital Accounts of all such Partners, the amount of such
reserve, increase or decrease shall instead be charged or credited to those
parties who were Partners at the time, as determined by the General Partner, of
the act or omission giving rise to the contingent liability for which the
reserve item was established in proportion to their respective Points at that
time.
(b)    If at any time an amount is paid or received by the Partnership and such
amount was not accrued or reserved for but would nevertheless, in accordance
with the Partnership’s accounting practices, be treated as applicable to one or
more prior periods, then such amount may be proportionately charged or credited
by the General Partner, as appropriate, to those parties who were Partners
during such prior period or periods.
(c)    If any amount is required by Section 3.6(a) or (b) to be credited to a
Person who is no longer a Partner, such amount shall be paid to such Person in
cash, with interest from the date on which the General Partner determines that
such credit is required at the Reference Rate in effect on that date. Any amount
required to be charged pursuant to Section 3.6(a) or (b) shall be debited
against the current balance in the Capital Account of the affected Partners. To
the extent that the aggregate current Capital Account balances of such affected
Partners are insufficient to cover the full amount of the required charge, the
deficiency shall be debited against the Capital Accounts of the other Partners
in proportion to their respective Capital Account balances at such time;
provided that each such other Partner shall be entitled to a preferential
allocation, in proportion to and to the extent of such other Partner’s share of
any such deficiency, together with a carrying charge at a rate equal to the
Reference Rate, of any Operating Profit that would otherwise have been allocable
after the date of such charge to the Capital Accounts of the affected Partners
whose Capital Accounts were insufficient to cover the full amount of the
required charge. In no event shall a current or former Partner be obligated to
satisfy any amount required to be charged pursuant to Section 3.6(a) or (b)
other than by means of a debit against such Partner’s Capital Account.
Section 3.7    Finality and Binding Effect of General Partner’s Determinations
All matters concerning the determination, valuation and allocation among the
Partners with respect to any profit or loss of the Partnership and any
associated items of income, gain, deduction, loss and credit, pursuant to any
provision of this Article 3, including any accounting procedures applicable
thereto, shall be determined by the General Partner unless specifically and
expressly otherwise provided for by the provisions of this Agreement, and such
determinations and allocations shall be final and binding on all the Partners.
Section 3.8    Alternative GP Vehicles
If the General Partner determines that for legal, tax, regulatory or other
reasons (a) any investment or other activities of the Fund should be conducted
through one or more parallel funds or other alternative investment vehicles as
contemplated by the Fund LP Agreement, (b) any of such separate entities
comprising the Fund should be managed or controlled by one or more separate
entities serving as a general partner or in a similar capacity (each, an
“Alternative GP Vehicle”), and (c) some or all of the Partners should
participate through any such Alternative GP Vehicle, the General Partner may
require any or all of the Partners, as determined by the General Partner, to
participate directly or indirectly through any such Alternative GP Vehicle and
to undertake such related and incidental activities and execute and deliver such
related documents necessary or incidental thereto with and/or in lieu of the
Partnership, and the General Partner shall have all necessary authority to
implement such Alternative GP Vehicle. Each Partner shall take such actions and
execute such documents as the General Partner determines are reasonably needed
to accomplish the foregoing.
ARTICLE 4    
DISTRIBUTIONS
Section 4.1    Distributions
(c)    Any amount of cash or property received as a distribution from any of the
Funds by the Partnership in its capacity as a partner, to the extent such amount
is determined by reference to the capital commitment of the Partnership in, or
the capital contributions of the Partnership to, any of the Funds, shall be
promptly distributed by the Partnership to APH.
(d)    The General Partner shall use reasonable efforts to cause the Partnership
to distribute, as promptly as practicable after receipt by the Partnership, any
available cash or property attributable to items included in the determination
of Operating Profit, subject to the provisions of Section 10.3 of the Fund LP
Agreements and subject to the retention of such reserves as the General Partner
considers appropriate for purposes of the prudent and efficient financial
operation of the Partnership’s business including in accordance with Section 3.6
hereof. Any such distributions shall be made to Partners in proportion to their
respective Points, determined:
(i)    in the case of any amount of cash or property received from any of the
Funds that is attributable to the disposition of a Portfolio Investment by such
Fund, as of the date of such disposition by such Fund; and
(ii)    in any other case, as of the date of receipt of such cash or property by
the Partnership.
(e)    Subject to Section 5.2(d)(ii), any other distributions or payments in
respect of the interests of Limited Partners shall be made at such time, in such
manner and to such Limited Partners as the General Partner shall determine.
(f)    The General Partner may cause the Partnership to pay distributions to the
Partners at any time in addition to those contemplated by Section 4.1(a), (b) or
(c), in cash or in kind; provided that the General Partner shall only make a
distribution in kind either to all Partners ratably or to those Partners who
have agreed to accept such a distribution in kind. Distributions of any such
amounts shall be made to the Partners in proportion to their respective Points,
determined immediately prior to giving effect to such distribution.
Section 4.2    Withholding of Certain Amounts
(g)    If the Partnership incurs a withholding tax or other tax obligation with
respect to the share of Partnership income allocable to any Partner, then the
General Partner, without limitation of any other rights of the Partnership, may
cause the amount of such obligation to be debited against the Capital Account of
such Partner when the Partnership pays such obligation, and any amounts then or
thereafter distributable to such Partner shall be reduced by the amount of such
taxes. If the amount of such taxes is greater than any such then distributable
amounts, then such Partner and any successor to such Partner’s interest shall
indemnify and hold harmless the Partnership and the General Partner against, and
shall pay to the Partnership as a contribution to the capital of the
Partnership, upon demand of the General Partner, the amount of such excess.
(h)    The General Partner may withhold from any distribution to any Limited
Partner pursuant to this Agreement any other amounts due from such Limited
Partner to the Partnership or to any other Affiliate of AGM to the extent not
otherwise paid. Any amounts so withheld shall be applied by the General Partner
to discharge the obligation in respect of which such amounts were withheld.
Section 4.3    Limitation on Distributions
Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership, and the General Partner on behalf of the Partnership, shall not
make a distribution to any Partner on account of his interest in the Partnership
if such distribution would violate the Partnership Law or other applicable law.
ARTICLE 5    
MANAGEMENT
Section 5.1    Rights and Powers of the General Partner
(i)    Subject to the terms and conditions of this Agreement, the General
Partner shall have complete and exclusive responsibility (i) for all management
decisions to be made on behalf of the Partnership and (ii) for the conduct of
the business and affairs of the Partnership, including all such decisions and
all such business and affairs to be made or conducted by the Partnership in its
capacity as Fund General Partner of any of the Funds.
(j)    Without limiting the generality of the foregoing, the General Partner
shall have full power and authority to execute, deliver and perform such
contracts, agreements and other undertakings, and to engage in all activities
and transactions, as it may deem necessary or advisable for, or as may be
incidental to, the conduct of the business contemplated by this Section 5.1,
including, without in any manner limiting the generality of the foregoing,
contracts, agreements, undertakings and transactions with any Partner or with
any other Person having any business, financial or other relationship with any
Partner or Partners; provided that the General Partner shall not have authority
to cause the Partnership to borrow any funds for its own account on a secured
basis without the consent of the Required Voting Partners. The Partnership, and
the General Partner on behalf of the Partnership, may enter into and perform the
Fund LP Agreements and any documents contemplated thereby or related thereto and
any amendments thereto, without any further act, vote or approval of any Person,
including any Partner, notwithstanding any other provision of this Agreement.
The General Partner is hereby authorized to enter into the documents described
in the preceding sentence on behalf of the Partnership, but such authorization
shall not be deemed a restriction on the power of the General Partner to enter
into other documents on behalf of the Partnership. Except as otherwise expressly
provided herein or as required by law, all powers and authority vested in the
General Partner by or pursuant to this Agreement or the Partnership Law shall be
construed as being exercisable by the General Partner in its sole and absolute
discretion.
(k)    The General Partner, or a Limited Partner designated by the General
Partner, shall be the tax matters partner for purposes of Section 6231(a)(7) of
the Code. Each Partner agrees not to treat, on his United States federal income
tax return or in any claim for a refund, any item of income, gain, loss,
deduction or credit in a manner inconsistent with the treatment of such item by
the Partnership. The General Partner shall have the exclusive authority to make
any elections required or permitted to be made by the Partnership under any
provisions of the Code or any other law.
Section 5.2    Delegation of Duties
(g)    Subject to Section 5.1 and Section 5.2(d), the General Partner may
delegate to any Person or Persons any of the duties, powers and authority vested
in it hereunder on such terms and conditions as it may consider appropriate.
(h)     Without limiting the generality of Section 5.2(a), but subject to the
limitations contained in Section 5.2(d), the General Partner shall have the
power and authority to appoint any Person, including any Person who is a Limited
Partner, to provide services to the Partnership and/or to act as an employee of
the Partnership or agent of the General Partner, with such titles and duties as
may be specified by the General Partner, including the following:
(i)    a chief financial officer, to whom the General Partner may delegate its
authority to disburse funds for the account of the Partnership and the Funds for
any proper purpose, to establish deposit accounts with banks or other financial
institutions, to make permitted investments of Partnership assets, and to take
any other permitted actions pertaining to the finances of the Partnership and
the Funds;
(ii)    a chief accounting officer, to whom the General Partner may delegate its
authority to prepare and maintain financial and accounting books, records and
statements of the Partnership and the Funds; and
(iii)    one or more vice presidents, treasurers and controllers, to whom the
General Partner may delegate its authority to execute any of its decisions and
to take any other permitted actions on behalf of the Partnership (including in
its capacity as a Fund General Partner of any of the Funds) subject to the
supervision of the chief executive officer, the chief financial officer or the
chief accounting officer.
Any Person appointed by the General Partner to serve as an officer, employee or
agent of the Partnership and/or the General Partner shall be subject to removal
at any time by the General Partner; and shall report to and consult with the
General Partner at such times and in such manner as the General Partner may
direct.
(i)    Any Person who is a Limited Partner and to whom the General Partner
delegates any of its duties pursuant to this Section 5.2 or any other provision
of this Agreement shall be subject to the same standard of care, and shall be
entitled to the same rights of indemnification and exoneration, applicable to
the General Partner under and pursuant to Section 5.7, unless such Person and
the General Partner mutually agree to a different standard of care or right to
indemnification and exoneration to which such Person shall be subject.
(j)    Except as otherwise expressly provided herein, action by the General
Partner with respect to any of the following matters shall be taken only in
accordance with the directions of the Required Voting Partners:
(i)    the waiver of any provision of Section 5.6 hereof concerning other
activities of Limited Partners;
(ii)    the amount and timing of any discretionary distribution to Partners
pursuant to Section 4.1(c), and any decision to pay any distribution to Partners
in kind;
(iii)    the exercise of the authority of the Partnership to (A) cause any of
the Funds to pay a distribution in kind and (B) elect to receive any such
distribution in kind;
(iv)    the exercise of the Partnership’s authority to borrow any funds on a
secured basis for the account of the Partnership;
(v)    the determination of whether to conduct a business other than serving as
a general partner of the Funds; and
(vi)    to the fullest extent permitted by law, the voluntary dissolution of the
Partnership, and the exercise of the authority of the Partnership to cause a
voluntary dissolution of any of the Funds.
The foregoing shall not restrict the General Partner from delegating authority
to execute or implement any such determinations made by the General Partner.
(k)    The General Partner shall be permitted to designate one or more
committees of the Partnership which committees may include Limited Partners as
members. Any such committees shall have such powers and authority granted by the
General Partner. Any Limited Partner who has agreed to serve on a committee
shall not be deemed to have the power to bind or act for or on behalf of the
Partnership in any manner and in no event shall a member of a committee be
considered a general partner of the Partnership by agreement, estoppel or
otherwise or be deemed to participate in the control and/or conduct of the
business of the Partnership as a result of the performance of his duties
hereunder or otherwise.
(l)    The General Partner shall cause the Partnership to enter into an
arrangement with the Management Company which arrangement shall require the
Management Company to pay all costs and expenses of the Partnership.
Section 5.3    Transactions with Affiliates
To the fullest extent permitted by applicable law, the General Partner (or any
Affiliate of the General Partner), when acting on behalf of the Partnership, is
hereby authorized to (a) purchase property from, sell property to, lend money to
or otherwise deal with any Affiliates, any Limited Partner, the Partnership, any
of the Funds or any Affiliate of any of the foregoing Persons, and (b) obtain
services from any Affiliates, any Limited Partner, the Partnership, any of the
Funds or any Affiliate of the foregoing Persons.
Section 5.4    Expenses
(d)    Subject to the arrangement contemplated by Section 5.2(f), the
Partnership will pay, or will reimburse the General Partner for, all costs and
expenses arising in connection with the organization and operations of the
Partnership.
(e)    Any withholding taxes payable by the Partnership, to the extent
determined by the General Partner to have been paid or withheld on behalf of, or
by reason of particular circumstances applicable to, one or more but fewer than
all of the Partners, shall be allocated among and debited against the Capital
Accounts of only those Partners on whose behalf such payments are made or whose
particular circumstances gave rise to such payments in accordance with Section
4.2.
Section 5.5    Rights of Limited Partners
(a)    Limited Partners shall have no right to take part in the management,
control or conduct of the Partnership’s business, nor shall they have any right
or authority to act for the Partnership or to vote on matters other than as set
forth in this Agreement or as required by applicable law.
(b)    Without limiting the generality of the foregoing, the General Partner
shall have the full and exclusive authority, without the consent of any Limited
Partner, to compromise the obligation of any Limited Partner to make a capital
contribution or to return money or other property paid or distributed to such
Limited Partner in violation of the Partnership Law.
(c)    Nothing in this Agreement shall entitle any Partner to any compensation
for services rendered to or on behalf of the Partnership as an agent or in any
other capacity, except for any amounts payable in accordance with this
Agreement.
Section 5.6    Other Activities of Partners
(a)    No Limited Partner other than a Retired Partner shall engage in any
occupation, profession, employment or other business, as an officer, director,
partner, manager, member, employee, agent, consultant or otherwise, without the
prior written consent of the General Partner, unless such activity is carried
out on behalf of the Partnership or an Affiliate.
(b)    Subject to the Fund LP Agreements (including, without limitation, Section
6.7 thereof) and to full compliance with the Partnership’s code of ethics and
other written policies relating to personal investment transactions, membership
in the Partnership shall not prohibit a Limited Partner from purchasing or
selling as a passive investor any interest in any asset.
(c)    Nothing in this Agreement shall prohibit the General Partner from
engaging in any activity other than acting as General Partner hereunder.
Section 5.7    Duty of Care; Indemnification
(a)    The General Partner (including, without limitation, for this purpose each
former and present director, officer, manager, member, employee and stockholder
of the General Partner) and each Limited Partner (including any former Limited
Partner) in his capacity as such, and to the extent such Limited Partner
participates, directly or indirectly, in the Partnership’s activities, whether
or not a Retired Partner (each, a “Covered Person” and collectively, the
“Covered Persons”), shall not be liable to the Partnership or to any of the
other Partners for any loss, claim, damage or liability occasioned by any acts
or omissions in the performance of his services hereunder, unless it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal (a “Final Adjudication”) that such loss, claim, damage
or liability is due to an act or omission of a Covered Person (i) made in bad
faith or with criminal intent or (ii) that adversely affected any Fund and that
failed to satisfy the duty of care owed pursuant to the applicable Fund LP
Agreement or as otherwise required by law.
(b)    A Covered Person shall be indemnified to the fullest extent permitted by
law by the Partnership against any losses, claims, damages, liabilities and
expenses (including attorneys’ fees, judgments, fines, penalties and amounts
paid in settlement) incurred by or imposed upon him by reason of or in
connection with any action taken or omitted by such Covered Person arising out
of the Covered Person’s status as a Partner or his activities on behalf of the
Partnership, including in connection with any action, suit, investigation or
proceeding before any judicial, administrative, regulatory or legislative body
or agency to which it may be made a party or otherwise involved or with which it
shall be threatened by reason of being or having been the General Partner or a
Limited Partner or by reason of serving or having served, at the request of the
Partnership in its capacity as Fund General Partner of the Funds, as a director,
officer, consultant, advisor, manager, member or partner of any enterprise in
which any of the Funds has or had a financial interest, including issuers of
Portfolio Investments; provided that the Partnership may, but shall not be
required to, indemnify a Covered Person with respect to any matter as to which
there has been a Final Adjudication that his acts or his failure to act (i) were
in bad faith or with criminal intent or (ii) were of a nature that makes
indemnification by the Funds unavailable. The right to indemnification granted
by this Section 5.7 shall be in addition to any rights to which a Covered Person
may otherwise be entitled and shall inure to the benefit of the successors by
operation of law or valid assigns of such Covered Person. The Partnership shall
pay the expenses incurred by a Covered Person in defending a civil or criminal
action, suit, investigation or proceeding in advance of the final disposition of
such action, suit, investigation or proceeding, upon receipt of an undertaking
by the Covered Person to repay such payment if there shall be a Final
Adjudication that he is not entitled to indemnification as provided herein. In
any suit brought by the Covered Person to enforce a right to indemnification
hereunder it shall be a defense that the Covered Person has not met the
applicable standard of conduct set forth in this Section 5.7, and in any suit in
the name of the Partnership to recover expenses advanced pursuant to the terms
of an undertaking the Partnership shall be entitled to recover such expenses
upon Final Adjudication that the Covered Person has not met the applicable
standard of conduct set forth in this Section 5.7. In any such suit brought to
enforce a right to indemnification or to recover an advancement of expenses
pursuant to the terms of an undertaking, the burden of proving that the Covered
Person is not entitled to be indemnified, or to an advancement of expenses,
shall be on the Partnership (or any Limited Partner acting derivatively or
otherwise on behalf of the Partnership or the Limited Partners). The General
Partner may not satisfy any right of indemnity or reimbursement granted in this
Section 5.7 or to which it may be otherwise entitled except out of the assets of
the Partnership (including, without limitation, insurance proceeds and rights
pursuant to indemnification agreements), and no Partner shall be personally
liable with respect to any such claim for indemnity or reimbursement. The
General Partner may enter into appropriate indemnification agreements and/or
arrangements reflective of the provisions of this Article 5 with any Covered
Person, whether or not such Covered Person is themselves a party to this
Agreement, and obtain appropriate insurance coverage on behalf and at the
expense of the Partnership to secure the Partnership’s indemnification
obligations hereunder without the further consent of any Limited Partner.
Subject to applicable law, each Covered Person shall be deemed a third party
beneficiary (to the extent not a direct party hereto) to this Agreement and, in
particular, the provisions of this Article 5, and shall be entitled to the
benefit of the indemnity granted to the Partnership by each of the Funds
pursuant to the terms of the Fund LP Agreements.
(c)    To the extent that, at law or in equity, a Covered Person has duties
(including fiduciary duties) and liabilities relating thereto to the Partnership
or the Partners, the Covered Person shall not be liable to the Partnership or to
any Partner for his good faith reliance on the provisions of this Agreement. The
provisions of this Agreement, to the extent that they restrict or eliminate the
duties and liabilities of a Covered Person otherwise existing at law or in
equity to the Partnership or the Partners, are agreed by the Partners to replace
such other duties and liabilities of each such Covered Person, save that the
General Partner shall act at all times in good faith in accordance with the
requirements of the Partnership Law.
(d)    Notwithstanding any of the foregoing provisions of this Section 5.7, the
Partnership may but shall not be required to indemnify (i) a Retired Partner (or
any other former Limited Partner) with respect to any claim for indemnification
or advancement of expenses arising from any conduct occurring more than six
months after the date of such Person’s retirement (or other withdrawal or
departure), or (ii) a Limited Partner with respect to any claim for
indemnification or advancement of expenses as a director, officer or agent of
the issuer of any Portfolio Investment to the extent arising from conduct in
such capacity occurring more than six months after the complete disposition of
such Portfolio Investment by the Fund.
ARTICLE 6    
ADMISSIONS, TRANSFERS AND WITHDRAWALS
Section 6.1    Admission of Additional Limited Partners; Effect on Points
(m)    The General Partner may at any time admit as an additional Limited
Partner any Person who has agreed to be become a limited partner of the
Partnership and to adhere to and be bound by the provisions of this Agreement
and assign Points to such Person and/or increase the Points of any existing
Limited Partner. Once assigned, such Points shall not be subject to forfeiture
except as contemplated pursuant to Section 7.3 in connection with a Partner’s
retirement.
(n)    Each additional Limited Partner shall execute a deed of adherence, in a
form satisfactory to the General Partner, to this Agreement pursuant to which
such Limited Partner undertakes and agrees to become a Limited Partner of the
Partnership and to adhere to and be bound by the provisions of this Agreement on
admission as a Limited Partner.
(o)    No Team Member shall experience a Points Percentage reduction as a
consequence of an award of Points to any other new or existing Partner unless,
after giving effect to all Points adjustments in connection with any such award:
(i)    Team Members (together with all of the partners of the Carry Plan
Entities who would be considered Team Members if such persons were Partners)
will hold at least … Points;
(ii)    such Team Member’s Points Percentage will not be less than … percent;
and
(iii)    x/y will not be less than a/b, where:
x =    such Team Member’s new Points Percentage
y =     such Team Member’s previous Points Percentage
a =     APH’s new Points Percentage
b =    APH’s previous Points Percentage
For purposes of the foregoing, the term “Team Member” means (x) a natural person
who is actively involved, directly or indirectly, in the Fund’s investment
program, (y) a Retired Partner who was so involved prior to his Retirement Date,
or (z) a Related Party of the foregoing.
Section 6.2    Admission of Additional General Partner
The General Partner may admit one or more additional general partners at any
time without the consent of any Limited Partner other than the Required Voting
Partners. No reduction in the Points Percentage of any Limited Partner shall be
made as a result of the admission of an additional general partner or the
increase in the Points of any general partner without the consent of such
Limited Partner. Any additional general partner shall, for the purposes of this
Agreement, be deemed admitted as a general partner of the Partnership upon its
execution of a deed of adherence, in a form satisfactory to the General Partner,
to this Agreement pursuant to which such person undertakes and agrees to become
a General Partner of the Partnership and to adhere to and be bound by the
provisions of this Agreement on admission as a General Partner. The incumbent
General Partner shall make such filings with the Registrar as are necessary
pursuant to the Partnership Law to effect the legal admission of any additional
general partner of the Partnership.
Section 6.3    Transfer of Interests of Limited Partners
(f)    No Transfer of any Limited Partner’s interest in the Partnership, whether
voluntary or involuntary, shall be valid or effective, and no transferee shall
become a substituted Limited Partner, unless the prior written consent of the
General Partner has been obtained, which consent may be given or withheld by the
General Partner. In the event of any Transfer, all of the conditions of the
remainder of this Section 6.3 must also be satisfied.
(g)    A Limited Partner or his legal representative shall give the General
Partner notice before the proposed effective date of any voluntary Transfer and
within 30 days after any involuntary Transfer, and shall provide sufficient
information to allow legal counsel acting for the Partnership to make the
determination that the proposed Transfer will not result in any of the following
consequences:
(i)    require registration of the Partnership or any interest therein under any
securities or commodities laws of any jurisdiction;
(ii)    result in a termination of the Partnership under Section 708(b)(1)(B) of
the Code or jeopardize the status of the Partnership as a partnership for United
States federal income tax purposes; or
(iii)    violate, or cause the Partnership, the General Partner or any Limited
Partner to violate, any applicable law, rule or regulation of any jurisdiction.
Such notice must be supported by proof of legal authority and a valid instrument
of assignment acceptable to the General Partner.
(h)    In the event any Transfer permitted by this Section 6.3 shall result in
the multiple beneficial ownership of any Limited Partner’s interest in the
Partnership, the General Partner may require one or more trustees or nominees,
whose names will be entered on the Register of Partnership Interests, to be
designated to hold the legal title to the interest and to represent the entire
interest transferred for the purpose of receiving all notices which may be given
and all payments which may be made under this Agreement, and for the purpose of
exercising the rights which the transferees have pursuant to the provisions of
this Agreement. The Partnership shall not otherwise be required to recognize any
trust or other beneficial ownership of any interest.
(i)    A permitted transferee shall be entitled to the allocations and
distributions attributable to the interest in the Partnership transferred to
such transferee and to Transfer such interest in accordance with the terms of
this Agreement; provided that such transferee shall not be entitled to the other
rights of a Limited Partner as a result of such transfer until he becomes a
substituted Limited Partner. No transferee may become a substituted Limited
Partner except with the prior written consent of the General Partner (which
consent may be given or withheld by the General Partner). Such transferee shall
be admitted to the Partnership as a substituted Limited Partner upon execution
of a deed of adherence, in a form satisfactory to the General Partner, to this
Agreement pursuant to which such transferee undertakes and agrees to become a
Limited Partner of the Partnership and to adhere to and be bound by the
provisions of this Agreement on admission as a Limited Partner. Notwithstanding
the above, the Partnership and the General Partner shall incur no liability for
allocations and distributions made in good faith to the transferring Limited
Partner until a written instrument of Transfer has been received and accepted by
the Partnership and recorded on its books and the effective date of the Transfer
has passed.
(j)    Any other provision of this Agreement to the contrary notwithstanding, to
the fullest extent permitted by law, any successor or transferee of any Limited
Partner’s interest in the Partnership shall be bound by the provisions hereof.
Prior to recognizing any Transfer in accordance with this Section 6.3, the
General Partner may require the transferee to make certain representations and
warranties to the Partnership and Partners and to accept, adopt and approve in
writing all of the terms and provisions of this Agreement.
(k)    In the event of a Transfer or in the event of a distribution of assets of
the Partnership to any Partner, the Partnership, at the direction of the General
Partner, may, but shall not be required to, file an election under Section 754
of the Code and in accordance with the applicable Treasury Regulations, to cause
the basis of the Partnership’s assets to be adjusted as provided by Section 734
or 743 of the Code.
(l)    No transfer of a partnership interest shall be effective until the
transfer of the partnership interest is registered by the General Partner on the
Register of Partnership Interests.
Section 6.4    Withdrawal of Partners
A Partner in the Partnership may not withdraw from the Partnership prior to its
dissolution. For the avoidance of doubt, any Limited Partner who transfers to a
Related Party such Limited Partner’s entire remaining entitlement to allocations
and distributions shall remain a Limited Partner, notwithstanding the admission
of the transferee Related Party as a Limited Partner, for as long as the
transferee Related Party remains a Limited Partner.
Section 6.5    Pledges
(d)    A Limited Partner shall not pledge or grant a security interest in such
Limited Partner’s interest in the Partnership unless the prior written consent
of the General Partner has been obtained (which consent may be given or withheld
by the General Partner).
(e)    Any partnership interest in the Partnership may be evidenced by a
certificate issued by the Partnership in such form as the General Partner may
approve.
(f)        Each certificate representing a partnership interest in the
Partnership shall be executed by manual or facsimile signature of the General
Partner on behalf of the Partnership.


ARTICLE 7    

ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS
AND RETIREMENT OF PARTNERS


Section 7.1    Allocation of Points
(c)    Except as otherwise provided herein, the General Partner shall be
responsible for the allocation of Points from time to time to the Limited
Partners. The allocation of Points to any Limited Partner who is invited to
become a member of Co-Investors (A) shall not become effective until the
effective date of the acceptance by Co-Investors (A) of a capital commitment
from such Limited Partner (or his Related Party, as applicable) in a mutually
agreed amount. Points allocated to a Limited Partner, and the Points Percentage
represented by such Points, may not be reduced except as set forth in Section
6.1 and Section 7.3.
(d)    The General Partner shall maintain on the books and records of the
Partnership a record of the number of Points allocated to each Partner and shall
give notice to each Limited Partner of the number of such Limited Partner’s
Points upon admission to the Partnership of such Limited Partner and promptly
upon any change in such Limited Partner’s Points pursuant to this Article 7 or
otherwise.
(e)    The General Partner shall ensure that at all times: (i) the total number
of Points held by each Carry Plan Entity is equal to the total number of
outstanding Carry Plan Entity Points held by the limited partners of such Carry
Plan Entity and (ii) the proportionate entitlement of each outstanding Point to
share in amounts attributable to “carried interest” distributions derived by the
Partnership from the Funds corresponds with the proportionate entitlement of
each outstanding Carry Plan Entity Point to share in distributions by such Carry
Plan Entity attributable to such amounts that have been distributed by the
Partnership to such Carry Plan Entity. Without limiting the generality of the
foregoing, if the total number of outstanding Carry Plan Entity Points held by
the limited partners of a Carry Plan Entity changes for any reason (including
the admission of any new partner to, or the retirement of any partner from, such
Carry Plan Entity), a corresponding adjustment shall be made in the number of
Points held by such Carry Plan Entity.
Section 7.2    Retirement of Partner
(m)    A Limited Partner shall become a Retired Partner upon:
(iv)    delivery to such Limited Partner of a notice by the General Partner
declaring such Limited Partner to be a Retired Partner (which shall be deemed to
have been given upon delivery of a notice terminating such Limited Partner’s
employment by AGM, unless otherwise determined by the General Partner);
(v)    a date specified in a notice delivered by such Limited Partner to the
General Partner stating that such Limited Partner elects to resign from or
otherwise terminate his or her employment by AGM; or
(vi)    the death of the Limited Partner, whereupon the estate of the deceased
Limited Partner shall be treated as a Retired Partner in the place of the
deceased Limited Partner, or the Permanent Disability of the Limited Partner.
(n)    Nothing in this Agreement shall obligate the General Partner to treat
Retired Partners alike, and the exercise of any power or discretion by the
General Partner in the case of any one such Retired Partner shall not create any
obligation on the part of the General Partner to take any similar action in the
case of any other such Retired Partner, it being understood that any power or
discretion conferred upon the General Partner shall be treated as having been so
conferred as to each such Retired Partner separately.
Section 7.3    Effect of Retirement on Points
(d)    The Points of any Limited Partner who becomes a Retired Partner shall be
reduced automatically to an amount equal to such Limited Partner’s Vested Points
calculated as of the Retirement Date. Any such reduction shall be effective on
the Retirement Date or such subsequent date as may be determined by the General
Partner; provided that the General Partner may agree to a lesser reduction (or
to no reduction) of the Points of any such Limited Partner who becomes a Retired
Partner.
(e)    The General Partner shall determine the manner of apportioning and/or
cancelling any Points that become available for reallocation or cancellation
pursuant to Section 7.3(a) as a result of any Partner becoming a Retired
Partner; provided, however, that if the Points Percentage of APH is proposed to
be increased as a result of any such reallocation or cancellation, then x/y
shall not be less than a/b after giving effect to the reallocation or
cancellation of all such Points, where:
x =
the new Points Percentage of each Team Member other than a Retired Partner

y =
such Team Member’s Points Percentage before giving effect to all previous Points
Percentage reductions pursuant to Section 6.1(c)

a =
APH’s new Points Percentage

b =
APH’s Points Percentage before giving effect to all previous Points Percentage
reductions pursuant to Section 6.1(c)

(f)    Except as contemplated by Section 6.1(c) and Section 7.3(a), the General
Partner shall have no authority under the provisions of this Agreement to reduce
the Points of any Limited Partner.
ARTICLE 8    
DISSOLUTION AND LIQUIDATION
Section 8.1    Liquidation and Dissolution of Partnership
(o)    The General Partner, except where, the General Partner is unable to
perform this function, a liquidator elected by a majority in interest
(determined by Points) of Limited Partners, shall commence the winding-up of the
Partnership pursuant to Section 15(1) of the Partnership Law upon occurrence of
any Winding-Up Event. The General Partner or appointed liquidator shall
terminate the business and administrative affairs of the Partnership and
commence the liquidation of the Partnership's assets.
(p)    Capital Profit and Capital Loss, Operating Profit and Operating Loss
during the Fiscal Years that include the period of liquidation shall be
allocated pursuant to Section 3.4. The proceeds from liquidation shall be
distributed in the following manner:
(i)    first, the debts, liabilities and obligations of the Partnership
including the expenses of liquidation (including legal and accounting expenses
incurred in connection therewith), up to and including the date that
distribution of the Partnership’s assets to the Partners has been completed,
shall be satisfied (whether by payment or by making reasonable provision for
payment thereof); and
(ii)    thereafter, the Partners shall be paid amounts pro rata in accordance
with and up to the positive balances of their respective Capital Accounts, as
adjusted pursuant to Article 3.
(q)    Anything in this Section 8.1 to the contrary notwithstanding, the General
Partner or liquidator may distribute ratably in kind rather than in cash, upon
the winding-up of the Partnership, any assets of the Partnership in accordance
with the priorities set forth in Section 8.1(a), provided that if any in kind
distribution is to be made the assets distributed in kind shall be valued as of
the actual date of their distribution and charged as so valued and distributed
against amounts to be paid under Section 8.1(a).
(r)    Upon completion of the winding-up of the Partnership in accordance with
the terms hereof the Partnership shall be dissolved by the filing of a notice of
dissolution in accordance with the provisions of the Partnership law.
 
ARTICLE 9    
GENERAL PROVISIONS
Section 9.1    Amendment of Partnership Agreement
(g)    The General Partner may amend this Agreement at any time, in whole or in
part, without the consent of any Limited Partner by giving notice of such
amendment to any Limited Partner whose rights or obligations as a Limited
Partner pursuant to this Agreement are changed thereby; provided that any
amendment that would effect a material adverse change in the contractual rights
of a Partner may only be made if the written consent of such Partner is obtained
prior to the effectiveness thereof. Notwithstanding the foregoing, the General
Partner may amend this Agreement at any time, in whole or in part, without the
consent of any Limited Partner (other than a Limited Partner whose rights to
allocations and distributions would suffer a material adverse change as a result
of such amendment), to enable the Partnership to comply with the requirements of
the “Safe Harbor” Election within the meaning of the Proposed Revenue Procedure
of Notice 2005-43, 2005-24 IRB 1, Proposed Treasury Regulation Section
1.83-3(e)(1) or Proposed Treasury Regulation Section 1.704-1(b)(4)(xii) at such
time as such proposed Procedure and Regulations are effective and to make any
such other related changes as may be required by pronouncements or Treasury
Regulations issued by the Internal Revenue Service or Treasury Department after
the date of this Agreement. An adjustment of Points shall not be considered an
amendment to the extent effected in compliance with the provisions of Section
6.1 or 7.3 as in effect on the date hereof or as hereafter amended in compliance
with the requirements of this Section 9.1(a). The General Partner’s approval of
or consent to any transaction resulting in the substitution of another Person in
place of the Partnership as the managing or general partner of any of the Funds
or any change to the scheme of distribution under any of the Fund LP Agreements
that would have the effect of reducing the Partnership’s allocable share of the
Net Income of any Fund shall require the consent of any Limited Partner
adversely affected thereby.
(h)    Notwithstanding the provisions of this Agreement, including Section
9.1(a), it is hereby acknowledged and agreed that the General Partner on its own
behalf or on behalf of the Partnership without the approval of any Limited
Partner or any other Person may enter into one or more side letters or similar
agreements with one or more Limited Partners which have the effect of
establishing rights under, or altering or supplementing the terms of this
Agreement. The parties hereto agree that any terms contained in a side letter or
similar agreement with one or more Limited Partners shall govern with respect to
such Limited Partner or Limited Partners notwithstanding the provisions of this
Agreement. Any such side letters or similar agreements shall be binding upon the
Partnership or the General Partner, as applicable, and the signatories thereto
as if the terms were contained in this Agreement, but no such side letter or
similar agreement between the General Partner and any Limited Partner or Limited
Partners and the Partnership shall adversely amend the contractual rights of any
other Limited Partner without such other Limited Partner’s prior consent.
Section 9.2    Special Power-of-Attorney
(g)    Each Partner hereby irrevocably makes, constitutes and appoints the
General Partner with full power of substitution, the true and lawful
representative and attorney-in-fact, and in the name, place and stead of such
Partner, with the power from time to time to make, execute, sign, acknowledge,
swear to, verify, deliver, record, file and/or publish:
(i)    any amendment to this Agreement which complies with the provisions of
this Agreement (including the provisions of Section 9.1);
(ii)    all such other instruments, documents and certificates which, in the
opinion of legal counsel to the Partnership, may from time to time be required
by the laws of the Cayman Islands or any other jurisdiction, or which such legal
counsel may deem necessary or appropriate to effectuate, implement and continue
the valid and subsisting existence and business of the Partnership as an
exempted limited partnership or partnership in which the limited partners
thereof enjoy limited liability;
(iii)    all such instruments, certificates, agreements and other documents
relating to the conduct of the investment program of any of the Funds which, in
the opinion of such attorney-in-fact and the legal counsel to the Funds, are
reasonably necessary to accomplish the legal, regulatory and fiscal objectives
of the Funds in connection with its or their acquisition, ownership and
disposition of investments, including, without limitation:
(A)
the governing documents of any management entity formed as a part of the tax
planning for any of the Funds and any amendments thereto; and

(B)
documents relating to any restructuring transaction with respect to any of the
Funds’ investments,

provided that such documents referred to in clauses (A) and (B) above, viewed
individually or in the aggregate, provide substantially equivalent financial and
economic rights with respect to such Limited Partner and otherwise do not:
(1)
increase the Limited Partner’s overall financial obligation to make capital
contributions with respect to the relevant Fund (directly or through any
associated vehicle in which the Limited Partner holds an interest);

(2)
diminish the Limited Partner’s overall entitlement to share in profits and
distributions with respect to the relevant Fund (directly or through any
associated vehicle in which the Limited Partner holds an interest);

(3)
cause the Limited Partner to become subject to increased personal liability for
any debts or obligations of the Partnership; or

(4)
otherwise result in an adverse change in the overall rights or obligations of
the Limited Partner in relation to the conduct of the investment program of any
of the Funds;

(iv)    any instrument or document necessary or advisable to implement the
provisions of Section 3.8 of this Agreement;
(v)    any written notice or letter of resignation from any board seat or office
of any Person (other than a company that has a class of equity securities
registered under the United States Securities Exchange Act of 1934, as amended,
or that is registered under the United States Investment Company Act of 1940, as
amended), which board seat or office was occupied or held at the request of the
Partnership or any of its Affiliates; and
(vi)    all such proxies, consents, assignments and other documents as the
General Partner determines to be necessary or advisable in connection with any
merger or other reorganization, restructuring or other similar transaction
entered into in accordance with this Agreement (including the provisions of
Section 9.5(c)).
(h)    Each Limited Partner is aware that the terms of this Agreement permit
certain amendments to this Agreement to be effected and certain other actions to
be taken or omitted by or with respect to the Partnership without his consent.
If an amendment to this Agreement or any action by or with respect to the
Partnership is taken by the General Partner in the manner contemplated by this
Agreement, each Limited Partner agrees that, notwithstanding any objection which
such Limited Partner may assert with respect to such action, the General Partner
is authorized and empowered, with full power of substitution, to exercise the
authority granted above in any manner which may be necessary or appropriate to
permit such amendment to be made or action lawfully taken or omitted. Each
Partner is fully aware that each other Partner will rely on the effectiveness of
this power-of-attorney with a view to the orderly administration of the affairs
of the Partnership. Each Limited Partner agrees that the power-of-attorney
granted hereby is intended to secure an interest in property and, in addition,
the obligations of each such Limited Partner under this Agreement and as such:
(i)    shall be irrevocable and continue in full force and effect
notwithstanding the subsequent death or incapacity of any party granting this
power-of-attorney, regardless of whether the Partnership or the General Partner
shall have had notice thereof; and
(ii)    shall survive any Transfer by a Limited Partner of the whole or any
portion of its interest in the Partnership, except that, where the transferee
thereof has been approved by the General Partner for admission to the
Partnership as a substituted Limited Partner, this power of attorney given by
the transferor shall survive such Transfer for the sole purpose of enabling the
General Partner to execute, acknowledge and file any instrument necessary to
effect such substitution.
Section 9.3
Notices

Any notice required or permitted to be given under this Agreement shall be in
writing. A notice to the General Partner shall be directed to the attention of
Leon D. Black with a copy to the general counsel of the Partnership. A notice to
a Limited Partner shall be directed to such Limited Partner’s last known
residence as set forth in the books and records of the Partnership or its
Affiliates (a Limited Partner’s “Home Address”). A notice shall be considered
given when delivered to the addressee either by hand at his Partnership office
or electronically to the primary e-mail account supplied by the Partnership for
Partnership business communications, except that a notice to a Retired Partner
shall be considered given when delivered by hand by a recognized overnight
courier together with mailing through the United States Postal System by regular
mail to such Retired Partner’s Home Address.
Section 9.4    Agreement Binding Upon Successors and Assigns
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors by operation of law, but the rights and obligations
of the Partners hereunder shall not be assignable, transferable or delegable
except as expressly provided herein, and any attempted assignment, transfer or
delegation thereof that is not made in accordance with such express provisions
shall be void and unenforceable.
Section 9.5    Merger, Consolidation, etc.
(a)    Subject to Sections 9.5(b) and 9.5(c), the Partnership may merge or
consolidate with or into one or more limited partnerships formed under any
applicable law or other business entities under applicable law pursuant to an
agreement of merger or consolidation which has been approved by the General
Partner.
(b)    Subject to Section 9.1(a) but notwithstanding any other provision to the
contrary contained elsewhere in this Agreement, an agreement of merger or
consolidation approved in accordance with Section 9.5(a) may, to the extent
permitted by Section 9.5(a), (i) effect any amendment to this Agreement, (ii)
effect the adoption of a new partnership agreement for the Partnership if it is
the surviving or resulting limited partnership in the merger or consolidation,
or (iii) provide that the partnership agreement of any other constituent limited
partnership to the merger or consolidation (including a limited partnership
formed for the purpose of consummating the merger or consolidation) shall be the
partnership agreement of the surviving or resulting limited partnership.
(c)    The General Partner shall have the power and authority to approve and
implement any merger, consolidation or other reorganization, restructuring or
similar transaction without the consent of any Limited Partner, other than any
Limited Partner with respect to which the General Partner has determined that
such transaction will, or is more likely than not to, result in any material
adverse change in the financial and other material rights of such Limited
Partner conferred by this Agreement and any side letter or similar agreement
entered into pursuant to Section 9.1(b) or the imposition of any material new
financial obligation on such Limited Partner. Subject to the foregoing, the
General Partner may require one or more of the Limited Partners to sell,
exchange, transfer or otherwise dispose of their interests in the Partnership in
connection with any such transaction, and each Limited Partner shall take such
action as may be directed by the General Partner to effect any such transaction.
Section 9.6    Governing Law
This Agreement, and the rights of each and all of the Partners hereunder, shall
be governed by and construed in accordance with the laws of the Cayman Islands,
without regard to conflict of laws rules thereof. The parties hereby consent to
the exclusive jurisdiction and venue for any action arising out of this
Agreement (to the extent not subject to arbitration pursuant to this Section
9.6) in any appropriate court in any of the Cayman Islands, or Delaware or New
York. In addition to any other means available at law for service of process,
each Limited Partner hereby agrees, to the fullest extent permitted by law, that
service of process will be duly effectuated when delivered to a Limited
Partner’s Home Address by hand or by a recognized overnight carrier together
with mailing through the United States Postal System by regular mail.
Section 9.7    Termination of Right of Action
Every right of action arising out of or in connection with this Agreement by or
on behalf of any past, present or future Partner or the Partnership against any
past, present or future Partner shall, to the fullest extent permitted by
applicable law, irrespective of the place where the action may be brought and
irrespective of the residence of any such Partner, cease and be barred by the
expiration of three years from the date of the act or omission in respect of
which such right of action arises.
Section 9.8    Confidentiality
(a)    Each Limited Partner acknowledges and agrees that the information
contained in the books and records of the Partnership concerning the Points
assigned with respect to any other Limited Partner (including any Retired
Partner) is confidential, and, to the fullest extent permitted by applicable
law, each Limited Partner waives, and covenants not to assert, any claim or
entitlement whatsoever to gain access to any such information. The Limited
Partners agree that the restrictions set forth in this Section 9.8(a) shall
constitute reasonable standards under the Partnership Law regarding access to
information.
(b)    Each Limited Partner acknowledges and agrees not to, at any time, either
during the term of such Limited Partner’s participation in the Partnership or
thereafter, disclose, use, publish or in any manner reveal, directly or
indirectly, to any Person (other than on a confidential basis to such Limited
Partner’s legal and tax advisors who have a need to know such information) the
contents of this Agreement or any Confidential Information, except (i) as may be
necessary to the performance of the Limited Partner’s duties hereunder, (ii)
with the prior written consent of the General Partner, (iii) to the extent that
any such information is in the public domain other than as a result of the
Limited Partner’s breach of any of his obligations, or (iv) where required to be
disclosed by court order, subpoena or other government process; provided that,
to the fullest extent permitted by law, the Limited Partner shall promptly
notify the General Partner upon becoming aware of any such disclosure
requirement and shall cooperate with any effort by the General Partner to
prevent or limit such disclosure.
(c)    Notwithstanding any of the provisions of this Section 9.8, each Limited
Partner may disclose to any and all Persons, without limitation of any kind, the
tax treatment and tax structure of an investment in the Partnership and all
materials of any kind (including tax opinions or other tax analyses) that are
provided to the Limited Partner relating to such tax treatment. For this
purpose, “tax treatment” is the purported or claimed United States federal
income tax treatment of a transaction and “tax structure” is limited to any fact
that may be relevant to understanding the purported or claimed United States
federal income tax treatment of a transaction. For this purpose, the names of
the Partnership, the Partners, their affiliates, the names of their partners,
members or equity holders and the representatives, agents and tax advisors of
any of the foregoing are not items of tax structure.
Section 9.9    Not for Benefit of Creditors
The provisions of this Agreement are intended only for the regulation of
relations among Partners and between Partners and former or prospective Partners
and the Partnership. This Agreement is not intended for the benefit of any
Person who is not a Partner, and no rights are intended to be granted to any
other Person who is not a Partner under this Agreement.
Section 9.10    Reports
As soon as practicable after the end of each taxable year, the General Partner
shall furnish to each Limited Partner (a) such information as may be required to
enable each Limited Partner to properly report for United States federal and
state income tax purposes his distributive share of each Partnership item of
income, gain, loss, deduction or credit for such year, and (b) a statement of
the total amount of Operating Profit or Operating Loss for such year and a
reconciliation of any difference between (i) such Operating Profit or Operating
Loss and (ii) the aggregate net profits or net losses allocated by the Funds to
the Partnership for such year (other than any difference attributable to the
aggregate Capital Profit or Capital Loss allocated by the Funds to the
Partnership for such year).
Section 9.11    Filings
The Partners hereby agree to take any measures necessary (or, if applicable,
refrain from any action) to ensure that the Partnership is treated as a
partnership for United States federal, state and local income tax purposes.
Section 9.12
Headings, Gender, Etc.

The section headings in this Agreement are for convenience of reference only,
and shall not be deemed to alter or affect the meaning or interpretation of any
provisions hereof. As used herein, masculine pronouns shall include the feminine
and neuter, and the singular shall be deemed to include the plural.
Signature Page Follows


IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as a deed on the day and year first above written.


General Partner:


APOLLO EPF CAPITAL MANAGEMENT, LIMITED




By:     /s/ Wendy F. Dulman        
Name:    Wendy F. Dulman
Title:    Vice President


in the presence of: /s/ Patricia A. McCabe    
Name: Patricia A. McCabe


Limited Partners:


APH HOLDINGS (DC), L.P.


By:     Apollo Principal Holdings IV GP, Ltd.,
its general partner




By:     /s/ Wendy F. Dulman        
Name:    Wendy F. Dulman
Title:    Vice President


in the presence of: /s/ Patricia A. McCabe        
Name: Patricia A. McCabe


EPF II TEAM CARRY PLAN, L.P.


By:    Apollo EPF II Capital Management, LLC,
its general partner


By:    Apollo Principal Holdings IV, L.P.,
its sole member


By:    Apollo Principal Holdings IV GP, Ltd.,
its general partner




By:     /s/ Wendy F. Dulman        
Name:    Wendy F. Dulman
Title:    Vice President


in the presence of: /s/ Patricia A. McCabe    
Name: Patricia A. McCabe




LAPITHUS EPF II TEAM CARRY PLAN, L.P.


By:    Apollo EPF II Capital Management, LLC,
its general partner


By:    Apollo Principal Holdings IV, L.P.,
its sole member


By:    Apollo Principal Holdings IV GP, Ltd.,
its general partner




By:     /s/ Wendy F. Dulman        
Name:    Wendy F. Dulman
Title:    Vice President


in the presence of: /s/ Patricia A. McCabe    
Name: Patricia A. McCabe




